DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on July 15, 2022

The rejection of claim 10 under 35 U.S.C. 112(b) is withdrawn. 

The rejections of claims 1, 7, and 8 under 35 U.S.C. 102(a)(2), as being anticipated by Tower, are maintained.  They are presented again below for Applicant’s convenience.

The rejections of claims 1, 2, and 9 under 35 U.S.C. 102(a)(2), as being anticipated by Horii as evidenced by Brezinski, are maintained.  They are presented again below for Applicant’s convenience.1


The rejection of claim 3 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski, and in view of Woodward is maintained.  It is presented again below for Applicant’s convenience.

The rejection of claim 4 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski, and in view of Woodward and Barben is maintained.  It is presented again below for Applicant’s convenience.

The rejection of claim 5 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski, and in view of Bower is maintained.  It is presented again below for Applicant’s convenience.

The rejection of claim 6 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski, and in view of Fletcher is maintained.  It is presented again below for Applicant’s convenience.


The rejection of claim 7 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski, and in view of Tower is maintained.  It is presented again below for Applicant’s convenience.

The rejection of claim 8 under 35 U.S.C. 103, as being obvious over Horii as evidenced by Brezinski is maintained.  It is presented again below for Applicant’s convenience.


Response to Arguments

Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.  

A. Concerning Tower 
	Applicant argues, on page 7 of the latest Amendment,

    PNG
    media_image1.png
    120
    651
    media_image1.png
    Greyscale

	In response the Examiner would like to point out that he did not mention either of these uses, solution ground assembly or pressure equalization bladder, in the any rejection based on Tower in the Final Office Action. Moreover, he does not see how these uses are excluded from or are incompatible with the claimed reference electrode system and pH-sensor system.  
	Applicant next argues, at the bottom of page 7 of the Amendment, bridging to page 8,
 
    PNG
    media_image2.png
    103
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    627
    media_image3.png
    Greyscale

	Applicant seems to misunderstand the Examiner’s rejections based on Tower.  The Examiner does not rely upon Tower end cap 74 to meet any of the structural requirements of any of claims 1, 7, and 8.  Indeed, there is no mention of end cap 74 in any of the Examiner’s rejections except for a footnote2 attached to the rejection of 
claim 1.  Even here, the mention of end cap 74 is inconsequential as it is mentioned in the reproduced passage in the footnote, which is only turned to in order to show that the disclosed system of Tower is a reference electrode system for a pH-sensor system -  end cap 74 just happens to be mentioned in this passage.       
Applicant next argues, on page 8 of the Amendment, 

    PNG
    media_image4.png
    125
    687
    media_image4.png
    Greyscale

Taking the recited claim language literally the Examiner acknowledges that in Tower sleeve 38 does not cover the reference lead wire 39 completely except for an end portion of the reference electrode; however, when the recited claim language is understood in the context of the Applicant’s Figure 1, which Applicant himself relies upon to illustrate this recited language, Tower sleeve 38 can then be said to cover the reference lead wire 39 completely except for an end portion of the reference electrode.  As seen in Applicant’s Figure 1 

    PNG
    media_image5.png
    369
    595
    media_image5.png
    Greyscale
 
wire 42 is partially exposed by sleeve 44, that is, uncovered, at its lead end.  In like manner wire 39 in Tower is over uncovered at its lead end by sleeve 38:

    PNG
    media_image6.png
    607
    827
    media_image6.png
    Greyscale



  Thus, in the context of Applicant’s usage of the term “completely covered”,  wire 39 in Tower is completely covered except for an end portion of the reference electrode.     
Applicant next argues, on page 8 of the Amendment, bridging to page 9,  
 
    PNG
    media_image7.png
    92
    679
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    628
    media_image8.png
    Greyscale

	However, as explained in the rejection of claim 1, in Tower a sleeve (38) is arranged around wire 39.  Then a tube (12) is arranged around the sleeve and the wire.  Thus, the two-layer arrangement mentioned by Applicant is, in fact, met by Tower.
	For these reasons the prior art rejections based on Tower are not withdrawn.


 B. Concerning Horii

	Applicant argues, on page 9 of the Amendment, that because of the presence of liquid junction 9a in the bottom of the small tube 4 that this end of the small tube can not said to be a closed end.  The Examiner respectfully disagrees. The claims do not require the closed end to be hermetically closed or sealed.  One of ordinary skill in the electrochemical sensor art would know that the function of a liquid junction is to prevent or limit as much as feasible direct contact between electrolyte that contacts one end of a liquid junction with the electrolyte, for example, measurement solution, that contacts the other end of the liquid junction, yet allow ionic communication between the two electrolytes.  For example, as explained in Brezinski, which the Examiner used as a secondary prior art in the prior art rejections based on Hori, 
 
    PNG
    media_image9.png
    469
    409
    media_image9.png
    Greyscale

See Brezinski col. 4:1-25.  
	So, the function of the liquid junction in an electrochemical sensor is to allow indirect ionic communication between electrolyte liquid volumes.
	The Examiner will further note that in the electrochemical art it is known to say that a liquid junction closes a tube end.  For example, see Imaki et al. US 4,177,126 the Abstract and col. 1:67 – col. 2:12, and Leonard et al. US 4,913,793 col. 4:59-61.  
If Applicant amends the claims to clarify that not even ions can pass through the “closed end” of the tube the Examiner will reconsider the rejections based on Horii . 	 


Conclusion 
	For the rejections set forth above all of the prior art rejections of pending claims are maintained.  
  


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tower, III et al. US 9,513,248 B2 (hereafter “Tower”).
Addressing claim 1, Tower discloses a reference electrode system for a pH-sensor system (see Figures 1 and 2, and col. 8:20-283), the reference electrode system comprising: 
a first junction (40) comprising a membrane with a sealed side (see Figure 4 and col. 5:33-54.  Note especially col. 5:49-544 (“porous member”) for the membrane, and second seal 30B in Figure 4 for the first junction having a sealed side.); 
a reference electrode (24), wherein the reference electrode and/or an electrically conducting wire of the reference electrode is covered completely except for an end portion of the reference electrode, by a sleeve (for this limitation note sleeve (polymer tube) 38 and electrically conducting wire 39.  Also see again col. 5:33-41.); and 
a tube (12) that is arranged, at least partly, around the reference electrode, the electrically conducting wire, and the sleeve, the tube having a closed end which is arranged near the end portion of the reference electrode (for this limitation see 
Figures 3 and 4).

Addressing claim 7, as for the limitation “wherein the sealed side is arranged circumferentially at, at least, the sealed side of the membrane . . . .” see Figures 2 and 3 noting especially second seal 30B.  As for the limitation the sealed side “comprises at least one of: an O-ring, a potting compound, and/or a layer of glue…” see col. 5:24-32.

Addressing claim 8, for the additional imitation of this claim see col. 5:41-43.











Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshio Horii US 4,279,728 (hereafter “Horii”) as evidenced by Donald Brezinski 
US 4,360,415 (hereafter “Brezinski”).

Addressing claim 1, Horii discloses a reference electrode system for a pH-sensor system (see col. 2:25-44 (note that the Examiner understands “a comparison electrode” in Horii to be a reference electrode), col. 4:20-22, and col. 1:24-35), the reference electrode system comprising: 
a first junction (20a – Figure 3) comprising a membrane with a sealed side (20b)( Horii does not explicitly state that element 20a is a membrane, but states that it may be a porous ceramic rod, which is part of liquid junction 20.  See col. 4:40-43.  As evidenced by Brezinski such a ceramic plug of a liquid junction of a reference electrode can be viewed as a membrane.  See Brezinski Figure 2 and col. 4:16-25.5); 
a reference electrode (Figure 4 and col. 4:1-2, which discloses that Figure 4 shows the reference (comparison) electrode), wherein an electrically conducting wire (10’) of the reference electrode is covered completely except for an end portion of the reference electrode, by a sleeve (col. 4:10-156); and 
a tube (4) that is arranged, at least partly, around the reference electrode, the electrically conducting wire, and the sleeve, the tube having a closed end which is arranged near the end portion of the reference electrode (Figure 4).  See also col. 4:1-19).

Addressing claim 2, as for “at least one second junction comprising a connecting element, . . . . wherein the at least one second junction is arranged between the first junction and the reference electrode…”, the Examiner is construing junction 9a in 
Figure 4 as this second junction.  See also col. 4:6-10.  So, 

    PNG
    media_image14.png
    916
    855
    media_image14.png
    Greyscale


As for the second junction being “at least partly, surrounded by a rubber material” note the following

    PNG
    media_image15.png
    99
    460
    media_image15.png
    Greyscale

Horii col. 4:6-10.  


Addressing claim 9, as for the reference electrode system of claim 1, see the rejection of underlying claim 1 above.
As for a sensor enclosure, note guard 24 in Horii Figure 3.
As for a measuring electrode, note electrode 16 in Horii Figure 3. 
As for a sealed side of a first junction of the reference electrode system is arranged between a membrane of the first junction and the sensor enclosure, and/or between the membrane and the measuring electrode so as to seal a front-side of the membrane from a back-side of the membrane, see annotated Horii Figure 3 below

    PNG
    media_image16.png
    782
    334
    media_image16.png
    Greyscale



Addressing claim 10, for the additional limitation of this claim first note that the Examiner is construing junction 9a in Figuer4 (shown, but not labeled in Figure 3) as the claimed second junction, and that Horii discloses that it is surrounded by rubber material (9b) (see Figure 4 and col. 4:6-18).  Although not needed to meet the claim because of “and/or” the Examine notes that Horii also discloses that “the rubber material is, at least partly, surrounded by the sensor enclosure so as to seal a first portion of the connecting element from a second, opposite, portion of the connecting element.”  See Figures 3 and 4.


Claim Rejections - 35 USC § 103


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski, and in view of Woodward et al. US 2009/0101524 A1 (hereafter “Woodward”).
	  
Addressing claim 3, Horii discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horii as evidenced by Brezinski.  
	Horii, though, does not disclose that “the reference electrode system comprises a plurality of second junctions, connecting elements thereof are arranged so as to be vertically displaced…”; there is only one second junction.
	Woodward discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode. The reference electrode comprises a first junction (121) and two second junctions (122) and (123), which are vertically displaced from each other.  See Figure 4 and paragraphs [0036] and [0037].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide at least a second second junction as taught by Woodward for the reference electrode in the reference electrode system of Horii as evidenced by Brezinski because as taught by Woodward

    PNG
    media_image17.png
    65
    450
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    246
    481
    media_image18.png
    Greyscale


That is, to provide to a plurality of vertically displaced second junctions in a reference electrode is a known solution to a known problem (preventing contamination of the reference electrode electrolyte) in the electrochemical sensing art.


	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski, and in view of Woodward as applied to claim 3 above, and further in view of Barben, II et al. US 6,416,653 B1 (hereafter “Barben”).

Addressing claim 4, Horii as evidenced by Brezinski, and in view of Woodward does not disclose “each connecting element comprises wood and/or is a wooden dowel.”  However, on the other hand, Horii clearly contemplates that the junctions may be of a type that is already known in the electrochemical sensing art:

    PNG
    media_image19.png
    118
    451
    media_image19.png
    Greyscale

See Horii col. 4:43-45.
Barben discloses a combination sensor comprising a pH electrode and a reference electrode. The reference comprises a first junction (lower 22) and a second junction (upper  22), which are vertically displaced from each other. These junctions preferably comprise a wood plug.  See Figure 1, col. 1:1-22, and col. 4:29-37.      
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the junctions in the reference electrode in the reference electrode system of Horii as evidenced by Brezinski comprise wood as taught by Barben because this would just be substitution of one known junction for a reference electrode for another with predictable results and which is allowed for by Horii. 
	


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski, and in view of Bower et al. US 2011/0048971 A1 (hereafter “Bower”)(this document is already listed in Applicant’s Information Disclosure Statement).

Addressing claim 5, Addressing claim 3, Horii discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 2. See the rejection above of claim 2 under 35 U.S.C. 102(a)(2) based on Horii as evidenced by Brezinski.  
	Horii, though, does not disclose that “the reference electrode system comprises a plurality of second junctions, connecting elements thereof are arranged so as to be vertically displaced…”; there is only one second junction.
Woodward discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode. The reference comprises a first junction (121) and two second junctions (122) and (123), which are vertically displaced from each other.  See Figure 4 and paragraphs [0036] and [0037].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide at least a second second junction as taught by Woodward for the reference electrode in the reference electrode system of Horii as evidenced by Brezinski because as taught by Woodward

    PNG
    media_image17.png
    65
    450
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    246
    481
    media_image18.png
    Greyscale


That is, to provide to a plurality of vertically displaced second junctions in a reference electrode is a known solution to a known problem (preventing contamination of the reference electrode electrolyte) in the electrochemical sensing art.
Horii, though, does not mention specific rubber materials, such as a fluorocarbon-based synthetic rubber or FKM (it will be noted here that Applicant states that Viton is a type of FKM rubber.  See originally filed specification paragraph [0024]), only generic rubber is disclosed in Horii.
Barben discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode.  The reference electrode element comprises a junction having a connecting element at least partially surrounded by a rubber material, for example, “fluoroelastomers such as VITON®(DuPont), and perflurorelastomers such as Kalzrez™ or Chemraz™ . . . ” See Barben Figure 3 (noting therein especially reference junction 74 and seal 84) and paragraphs [0026], [0034], [0036].   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the rubber material in the reference junction in the reference electrode in the reference electrode system of Horii as evidenced by Brezinski comprise a fluorocarbon-based synthetic rubber of FKM (such as Viton) taught by Bower because this would just be substitution of one known rubber material for reference junction for a reference electrode for another with predictable results and which is allowed for by Horii.  Additionally, as stated by Bower "Examples of suitable materials [for the seals] . . . . may be chosen for their mechanical and chemical properties.”  See Bower paragraph [0036].    
  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski, and in view of Fletcher et al. US 6,495,012 B1 (hereafter “Fletcher”).

Addressing claim 6, Horii discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horii as evidenced by Brezinski.  
Horii, though, does not disclose that “the membrane comprises polytetrafluoroethylene or PTFE, and/or wherein the reference electrode is a wire that comprises Ag/AgCl…”, although it will be noted that (1) Horii clearly contemplates that the junctions (junction membranes) may be of a type that is already known in the electrochemical sensing art:

    PNG
    media_image19.png
    118
    451
    media_image19.png
    Greyscale

(see Horii col. 4:43-45), and (2) that the reference electrode electrolyte may be KCl (col. 2:2-21).
Fletcher discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode.  The reference electrode element comprises a junction having a membrane comprising polytetrafluoroethylene.  Also, the reference electrode comprises an Ag/AgCl wire (with KCl electrolyte).  See the title, Figure 1A, 
col. 3:35-42, col. 4:65 – col. 5:23.
	As for the reference electrode wire in Horii comprising Ag/AgCl, Horii does not limit its composition and presumably contemplates that the composition of the wire be one that conventional in the art.  Fletcher states,
  
    PNG
    media_image20.png
    596
    421
    media_image20.png
    Greyscale

	See Fletcher col. 1:16-46.
Thus, to have the reference electrode wire in Horii comprising Ag/AgCl, if not already so, is substitution of one known reference electrode wire composition for another with predictable results, especially as Horii already discloses that the reference electrode electrolyte is KCl, which as indicated above is conventionally used with an Ag/AgCl reference electrode conducting portion.  
 
As for the membrane comprising polytetrafluoroethylene, the Examiner notes that this is an optional limitation because of “and/or” in the claim.  In any event, Fletcher shows that having a junction membrane for a reference electrode be made of a polytetrafluoroethylene, for example, Nafion, which is a sulfonated polytetrafluoroethylene, was known in the art at the time of the invention.  See Fletcher col. 4:65 – col. 5:8. Thus to have the junction membrane in the reference electrode of the reference electrode system of Horii as evidenced by Brezinski is just substitution of one known reference electrode function material for another with predictable results.  Moreover, Fletcher teaches a beneficial result to having the reference electrode junction comprise a polytetrafluoroethylene, rather than a ceramic junction, when the reference electrode wire comprise Ag/AgCl and the electrolyte comprises KCl:
  

    PNG
    media_image21.png
    316
    405
    media_image21.png
    Greyscale

See Fletcher col. 5:21-37.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski, and in view of Tower.

Addressing claim 7, Horii discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horii as evidenced by Brezinski.  
Horii, though, does not disclose that “the sealed side is arranged circumferentially at, at least, the sealed side of the membrane and comprises at least one of: an O-ring, a potting compound, and/or a layer of glue.”  In Horii while the sealed side is arranged circumferentially at, at least, the sealed side of the membrane (see Horii Figures 3 and 4), it comprises a threaded rubber packing (col. 4:40-43) rather than at least one of: an O-ring, a potting compound, and/or a layer of glue.
Tower discloses a reference electrode system for a pH-sensor system.  See the rejection above of claim 1 under 35 U.S.C. 102(a)(2) based on Tower.  Tower further discloses that the sealed side is arranged circumferentially at, at least, the sealed side of the membrane and comprises at least one of: an O-ring, a potting compound, and/or a layer of glue. See the rejection above of claim 1 under 35 U.S.C. 102(a)(2) based on Tower.  Thus, barring evidence to the contrary, such as unexpected results, to have the sealed side of the first junction in the reference electrode system of over Horii as evidenced by Brezinski comprise at least one of: an O-ring, a potting compound, and/or a layer of glue instead of threaded rubber packing is just substitution of one known means for securing or sealing a liquid junctions membrane in a reference electrode for another with predictable results.  One of ordinary skill in the would be able to select a sealing means based on manufacturing cost, chemical compatibility with the reference electrode electrolyte and the sample, and effectiveness in preventing leakage of the reference electrode electrolyte.
‘

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as evidenced by Brezinski.

Addressing claim 8, Horii discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horii as evidenced by Brezinski.  
	Horii, though, is silent as to whether or not “the sleeve comprises electrically insulating plastic and/or silicone.”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sleeve comprise electrically insulating plastic over Horii alone because Horii discloses that the function of the sleeve is “to protect the wire from contact with a solution in the tube” (see col. 4:11-18) (which one of skill in the art would understand to mean electrical or electrochemical contact) and Horii discloses having other pipes or tubes in the reference electrode system made of plastic (see col. 3:45-55).




Allowable Subject Matter

Claims 11 and 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  see page 23 of the Office Action mailed on March 30, 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner only corrected the spelling of “Horii”.
        
        2 Footnote 4.
        3
    PNG
    media_image10.png
    218
    586
    media_image10.png
    Greyscale

        
        
        4
    PNG
    media_image11.png
    149
    564
    media_image11.png
    Greyscale

        5
    PNG
    media_image12.png
    152
    337
    media_image12.png
    Greyscale

        6
    PNG
    media_image13.png
    143
    551
    media_image13.png
    Greyscale